 

Exhibit 10.8
[FORM OF]
TWO-YEAR CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”) is made effective as of the
    th day of                         (the “Effective Date”), by and between
Standard Bank, PaSB, a Pennsylvania state-chartered savings bank (the “Bank”)
and                   (the “Executive”).
WITNESSETH
WHEREAS, Executive is currently employed as                   of the Bank;
WHEREAS, the Bank desires to assure itself of the Executive’s continued active
participation in the business of the Bank; and
WHEREAS, in order to induce Executive to remain in the employ of the Bank and in
consideration of Executive’s agreeing to remain in the employ of the Bank, the
parties desire to specify the severance benefits which shall be due Executive in
the event that his employment with the Bank is terminated under specified
circumstances.
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1.   TERM OF AGREEMENT
Two Year Contract; Annual Renewal.   The term of this Agreement shall commence
as of the Effective Date and shall continue thereafter for a period of
two years. Commencing on the first anniversary date of this Agreement (the
“Anniversary Date”) and continuing on each Anniversary Date thereafter, the term
of this Agreement shall renew for an additional year such that the remaining
term of this Agreement is always two years; provided, however, that in order for
this Agreement to renew, the disinterested members of the Board of Directors of
the Bank (the “Board”) must take the following actions within the time frames
set forth below prior to each Anniversary Date: (i) at least thirty (30) days
prior to the Anniversary Date, conduct or review a comprehensive performance
evaluation of Executive for purposes of determining whether to extend this
Agreement; and (ii) affirmatively approve the renewal or non-renewal of this
Agreement, which decision shall be included in the minutes of the Board’s
meeting. If the decision of such disinterested members of the Board is not to
renew this Agreement, then the Board shall provide Executive with a written
notice of non-renewal (“Non-Renewal Notice”) prior to any Anniversary Date, such
that this Agreement shall terminate at the end of twenty-four (24) months
following such Anniversary Date. Notwithstanding the foregoing, in the event
that the Company or the Bank has entered into an agreement to effect a
transaction which would be considered a Change in Control as defined below, then
the term of this Agreement shall be extended and shall terminate twenty-four
(24) months following the date on which the Change in Control occurs.
2.   DEFINITIONS
(a)   Change in Control.   For purposes of this Agreement, a “Change in Control”
means any of the following events:
(1)

Merger:   Standard AVB Financial Corp. (the “Company”) or the Bank merges into
or consolidates with another entity, or merges another Bank or corporation into
the Bank or the Company, and as a result, less than a majority of the combined
voting power of the resulting corporation immediately after the merger or
consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation;

(2)

Acquisition of Significant Share Ownership:   A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s or the Bank’s voting securities; provided, however, this clause
(2) shall not apply to beneficial ownership of

 


--------------------------------------------------------------------------------

 

the Company’s or the Bank’s voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities;
(3)

Change in Board Composition:   During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

(4)

Sale of Assets:   The Company or the Bank sells to a third party all or
substantially all of its assets.

(b)   Good Reason shall mean a termination by Executive following a Change in
Control if, without Executive’s express written consent, any of the following
occurs:
(1)

failure to elect or reelect or to appoint or reappoint Executive to the title
and position that the Executive held immediately prior to the Change in Control;

(2)

a material change in Executive’s position to become one of lesser
responsibility, importance or scope then the position Executive held immediately
prior to the Change in Control;

(3)

a liquidation or dissolution of the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of Executive;

(4)

a material reduction in Executive’s base salary and benefits; or

(5)

a relocation of Executive’s principal place of employment by more than 30 miles
from its location as of the date of this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within ninety (90) days following the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from Executive. If the Bank remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition. If the Bank does not remedy the condition
within such thirty (30) day cure period, then Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
(c)   Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:
(1)

personal dishonesty;

(2)

incompetence;

(3)

willful misconduct;

(4)

breach of fiduciary duty involving personal profit;

(5)

material breach of the Bank’s Code of Ethics;

(6)

material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the Bank;

(7)

intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

 


--------------------------------------------------------------------------------

 

(8)

willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

(9)

material breach by Executive of any provision of this Agreement.

A determination of whether Executive’s employment shall be terminated for Cause
shall be made at a meeting of the Board called and held for such purpose, at
which the Board makes a finding that in good faith opinion of the Board an event
set forth in clauses (1), (2), (3), (4), (5), (6), (7), (8), or (9) above has
occurred and specifying the particulars thereof in detail.
(d)   For purposes of this Agreement, any termination of Executive’s employment
shall be construed to require a “Separation from Service” in accordance with
Code Section 409A and the regulations promulgated thereunder, such that the Bank
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination of employment would permanently
decrease to a level that is less than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36)-month period.
3.   BENEFITS UPON TERMINATION
(a)   If Executive’s employment by the Bank shall be terminated subsequent to a
Change in Control and during the term of this Agreement by (i) the Bank for
other than Cause, or (ii) Executive for Good Reason, then the Bank shall:
(1)

pay Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or beneficiaries or estate, as applicable, a cash severance amount
equal to:

(i)

Two (2) times Executive’s base salary in effect as of the Date of Termination,

(ii)

the highest rate of bonus earned by Executive from the Bank in any one of the
three calendar years immediately preceding the year in which the termination
occurs, and

(iii)

payable by lump sum within ten (10) business days of the Date of Termination.

(2)

cause to be continued at no cost to Executive, non-taxable medical, health,
vision and dental coverage substantially identical to the coverage maintained by
the Bank for Executive prior to Executive’s termination for eighteen (18)
months. Notwithstanding the foregoing, if applicable law (including, but not
limited to, laws prohibiting discriminating in favor of highly compensated
employees), or, if participation by the Executive is not permitted under the
terms of the applicable health plans, or if providing such benefits would
subject the Bank to penalties, then the Bank shall pay the Executive a cash lump
sum payment reasonably estimated to be equal to the value of such non-taxable
medical and dental benefits, with such payment to be made by lump sum within ten
(10) business days of the Date of Termination, or if later, the date on which
the Bank determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.

(b)   In no event shall the payments or benefits to be made or provided to
Executive under Section 3 hereof  (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount, the value of which is one dollar ($1.00)
less than an amount equal to three (3) times Executive’s “base amount,” as
determined in accordance with Section 280G of the Code. The reduction of the
Termination Benefits provided by this Section 3 shall be applied to the cash
severance benefits otherwise payable under Section 3(a) hereof.
4.   NOTICE OF TERMINATION
Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this
 


--------------------------------------------------------------------------------

 

Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the Date of Termination and, in the event of termination by Executive,
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall be immediate).
In no event shall the Date of Termination exceed thirty (30) days from the date
the Notice of Termination is given.
5.   SOURCE OF PAYMENTS
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
6.   REQUIRED REGULATORY PROVISIONS
(a)   If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
(b)   If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
[12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Bank under this Agreement shall terminate
as of the effective date of the order, but vested rights of the contracting
parties shall not be affected.
(c)   If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
(d)   All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by either the Office of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System
(collectively, the “Regulator”) or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Regulator to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.
(e)   Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k),
and the regulations promulgated thereunder in 12 C.F.R. Part 359.
7.   NO ATTACHMENT
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
8.   ENTIRE AGREEMENT; MODIFICATION AND WAIVER
(a)   This Agreement contains the entire understanding between the parties
hereto and supersedes any prior agreement between the Bank and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this
 


--------------------------------------------------------------------------------

 

Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to her without reference to this Agreement.
(b)   This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(c)   No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
9.   SEVERABILITY
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
10.   HEADINGS FOR REFERENCE ONLY
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
11.   GOVERNING LAW
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.
12.   ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within fifty (50) miles from the main office of
the Bank, in accordance with the rules of the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
13.   PAYMENT OF LEGAL FEES
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive’s favor, and such reimbursement
shall occur no later than sixty (60) days after the end of the year in which the
dispute is settled or resolved in Executive’s favor.
14.   OBLIGATIONS OF BANK
The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.
15.   SUCCESSORS AND ASSIGNS
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
[Signature Page Follows]
 


--------------------------------------------------------------------------------

 

SIGNATURES
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the
Effective Date.
STANDARD BANK, PaSB
By:     
 
EXECUTIVE
By:     
 


--------------------------------------------------------------------------------